Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 KG (DE 202017100907 U1)(English Translated) teaches “A conductor connection terminal comprising: an insulating material housing having a mounting opening and a conductor insertion opening; a closure part adapted to be inserted into the mounting opening; a contact insert having a busbar and a clamping spring, the clamping spring has a clamping leg extending towards the busbar and a spring clamping edge for clamping an electric conductor.”(Conductor connection terminal 1, housing 53, insertion opening 52, closure part 50, and contact insert 2)
KG (DE 202017100907 U1)(English Translated) does not teach “a first latching connection arranged between the closure part and the insulating material housing, the closure part and the insulating material housing adapted to be fixed to one another via the first latching connection; a second latching connection arranged between the closure part and the contact insert, wherein the closure part and the contact insert being adapted to be latched to one another via the second latching connection.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining e.
Claims 2-19 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831